                             Case 3:13-cv-00297-JAM Document 643 Filed 06/22/20 Page 1 of 1
                                                                                                                         Civil- (Dec-2008)
                                                                      HONORABLE:     Jeffrey Alker Meyer
                                     DEPUTY CLERK                              RPTR/ECRO/TAPEDiana Huntington
       TOTAL TIME: 2                  hours 56 minutes
                                        DATE: 6/22/2020        START TIME: 10:02 AM                     END TIME: 12:58 PM
                                                            LUNCH RECESS       FROM:                           TO:
                                                    RECESS (if more than ½ hr) FROM:                           TO:

       CIVIL NO. 13cv297


                     Kirby et al                                                           Luehrs, Keeler
                                                                                                  Plaintiff’s Counsel
                                        vs
                     Laser Performance (Europe) et al                                      Flynn, Fay
                                                                                                  Defendant’s Counsel

                                                   COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                              Show Cause Hearing
                                   Evidentiary Hearing                    Judgment Debtor Exam
                            ✔ Miscellaneous Hearing


        ✔ .....#610         Motionfor entry of judgment                                       granted       denied ✔ advisement
        ✔ .....#611 MotionPost-trial submission *not a motion*                                granted       denied       advisement
            .....#          Motion                                                            granted       denied       advisement
            .....#          Motion                                                            granted       denied       advisement
            .....#          Motion                                                            granted       denied       advisement
            .....#          Motion                                                            granted       denied       advisement
            .....#          Motion                                                            granted       denied       advisement
            .....           Oral Motion                                                       granted       denied       advisement
            .....           Oral Motion                                                       granted       denied       advisement
            .....           Oral Motion                                                       granted       denied       advisement
           .....            Oral Motion                                                       granted       denied       advisement
            .....              Briefs(s) due                       Proposed Findings due                Response due
           .............                                                                                         filed   docketed
           .............                                                                                         filed   docketed
           .............                                                                                         filed   docketed
           .............                                                                                         filed    docketed
            .............                                                                                        filed   docketed
            .............                                                                                        filed   docketed
            ............                            Hearing continued until                                 at

Notes: Doc. #611 is not a motion; it is a post-trial submission.
